Case 1:20-cv-08924-CM Document 126 Filed 04/13/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK

PAYNE ET AL Hearing Date:
Plaintiff/Petitioner |] INDEX NO: 20 CIV 8924

vs. Index Date: 03/08/2021

CITY OF NEW YORK, ET AL AFFIDAVIT OF SERVICE OF:

Defendant/Respondent AMENDED COMPLAINT; SUMMONS

Received by Anthony Yannucci, on the 3rd day of April, 2021 at 10:11 AM to be served upon Officer Matthew L. Perry at 30 Ralph
Ave, Brooklyn, Kings County, NY 11221.

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all times herein mentioned was a citizen
of the United States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above entitled
action, and is competent to be a witness therein.

On the 5th day of April, 2021 at 4:45 PM at the address of 30 Ralph Ave, Brooklyn, Kings County, NY 11221, this affiant served
the above described documents upon Officer Matthew L. Perry in the manner described below:

i
usual place of abode listed above. b +
On the date of , affiant then deposited in the United States mail, in the county where the property
is situated, the above described documenjs injan envelope bearing the legend “personal and confidential" and not indicating on the
outside thereof, by return address or otherwise, that the communication is from an attorney or concerns an action against the person to
be served. This was mailed with proper postage to:

SUBSTITUTE SERVICE, by leaving 1 truejand correct copy(ies) of the above described documents, with the date and hour of service
endorsed thereon by this affiant, with OT f a ‘on of suitable age and discretion who stated they reside at the defendant's

Officer Matthew L. Perry
30 Ralph Ave
Brooklyn, NY 11221

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY(IES) OF THIS PROCESS WAS LEFT IS AS FOLLOWS:

P:O Singh, OFFICER AT DESK, CO-RESIDENT, who accepted service with direct delivery, with identity confirmed by subject
stating their name, a black-haired Middle Eastern male approx. 25-35 years of age, 5'6"-5'8" tall and weighing 160-180 Ibs.
Police Officer Singh at front desk accepted on behalf badge number 30788

Deponent.asked the indicated person whether the defendant and/or present occupant was presently in the military service of

the United States Government or in active duty in the military service of the State of New York or a dependent of anybody in
the military and was told defendant and/or present occupant was not.

Executed on U}+ 2024 .
(LiL.

Anthony Yanniicci, Reg. # 2066954-DCA, NYC DCA, NY

ABC Legal Services, Inc.
DCA Lic. #1380619 Exp, 02/28/22
147 Prince St, Suite 4-6, Brooklyn, NY 11201

STATE OF NEW YORK COUNTY OF K o
SWORN TO U IBED BEFORE ME THIS F Agr. 20U1_ BY Alan fteldman (AFFIANT NAME)
SIGMASERE OF NOTARY PUBLIC

PRINT, TYPE OR STAMP NOT. S COMMISSIONED NAME

 

 

 

      

wel SF A eens: nannies 3 teen a

 

owe adh

 

PERSONALLY- KNOWN OR PRODUCED IDENTIFICATION r BRETT PASTERNACK 4
— _ —— —_—_—_ dbo Notary Public, State of New York - A
TYPE. OF:IDENTIFICATION PRODUCED vols No. 01PA6396017

Qualified in Suffolk County
Commission Expires August 12, 2023

{ See Lb Oren cee Aber cag wine renee pee pe see cane tte ag!

 

" Page 1 of 1 Tracking #: 0067782988

per REPTIC@DS IAT

REF: REF-7762235

 

 

 

 

 

 
